 

 

Case 20-10343-LSS Doc 4909 Filed 05/24/21 Page 1 of 3

10 6 Justice of the peace
Jaurt selber sifverste/n
BSA Bankruptcy CR Se
S2U Mivlet Street
bth Floov
Wuilmangren, DE lol

From ¢

 

| oF S

 
Case 20-10343-LSS Doc 4909 Filed 05/24/21 Page 2 of 3

 

Deaw Ww AC ; cc ) Greetings,
Muy Nowe VS cea QW

Yoaiseck WW We, RYO Vecks or San Wutou : 0 | “Tx ,
Weskdide . “Vough Noaler heedl. “Demag Gista
Covvect dy Auso “Prvents Ahek sas under educzted
Fa they bis A Vet, Disa ble. Vet prc} +ov Nu<s
Ent, Fee, Bec2zuse We hac to Pay Fov sve hlring
i, to DSK , to Soir.
Trying vs Live. Reet | qroo ud Viqkt &
Neeck Something Positive mw wy LiFe to Leach
Reo guide We. AWW Hoe riald ivect leh tyne
Mu, Puverks set for Me. They Allowed Uve_ io
4S ~yoin DSA ou glee YE Wold Be eycork Fou
Me And kh Was, ct Wass areal Uni l & ear
lakeu Whew Wnart 2Couk master, leader av- LMho
Ever he Where ASK me, A Kid ie TE (ke
to have. Fun this bdas wa Closing yime Alowe,
LV anothey Whee Mars Pawie or What > clout
Remenbey The Ite Bot) Rese hut his Face
Sold we that B& W285 Ww Sewe. trov ble _

Xx bee sexuclh 2358v2lbed ke bh) 23
Shoched &u bawased—nshzmed guilty Caurued
ADur Hed, in Su2Hed, EXC,, dont now
What 2 Je td Wrong +o cle Sie vir Hhrit but ie
the Court Sy sem Inoun Then 2b004 fhe
allegation aetal didnt shut The BSd4 Down @
their Dt faa lt And Con done The. DBs f action
Aucl Sheuld pry D2meges Ale

a or 2
 

 

Case 20-10343-LSS Doc 4909 Filed 05/24/21 Page3of3

the \aus \S Sek Lo Protect Nok Sure Be

olvey Prq~_e Jusk beCtv +<— Of Move WLeune
Where 1S She hener m Mak w® swe and

Motect uv Claldve “4 hots Cordorrng RSW are .

Bewmg saually Qhise Oy vores eS 13 de iestating
A use pthe law, Court Sistem al

for & Child ¥
dueur All becarse oF qveed, Why EK \2a 40

Fall Fou The Whike men Dreclakevial Ways.

“BSW, CrAMnolic Vest Ske . ) Sen nok WW

Mece_ A?C Onto |e fou Vo ye Prcciacre vi 2 \ oO oy -
(ug Lo SO wa:

>24enr Oy Lebaug new OL Qn

fou Weve acho.
Prsk ae Proposal, tS Not Gould ye Mene

Ov Here Image < its about Wout (tthe boy s ©
Scoved face Wis \iFe menly heech, mene being

An lZen by FH (Pre clatovi'a | 34 Ster— Put (h Pace
Lega [lu te Prez Pred Or) Children } 70 prvlest
Me ad ethers. What 1& 1t W?> Jour keds

What if £UaKs yeor Chacld gud Us wele sted
by CH SY Ften— .

LSig

Th 7 wk You!

NV@ Sf

‘13
AIL aMBINY
WY379
1936 WY 42 Avy Lane

G3 tis

 

JU VAY
{YN0I

SOF 2

 
